Citation Nr: 0618000	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel 
syndrome.

2.  Entitlement to service connection for right carpal tunnel 
syndrome.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for disability 
manifested by pain in the cervical and the thoracic spine.

5.  Entitlement to service connection for low back pain.

6.  Entitlement to service connection for abdominal 
hysterectomy with bilateral salpingo-oopherectomy.

7.  Entitlement to an increased rating for major depression 
with panic disorder and agoraphobia, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to February 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in May 2003, the RO denied the 
veteran's claims for service connection for the disabilities 
at issue, and confirmed and continued the 10 percent 
evaluation then in effect for major depression.  Based on the 
receipt of additional evidence, the RO, in an April 2005 
rating decision, increased the evaluation assigned for major 
depression to 30 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On her substantive appeal submitted in July 2004, the veteran 
indicated that she wanted to testify before a Veterans Law 
Judge of the Board at the Regional Office (RO).  Although 
such a hearing was scheduled to be held in April 2006, the 
veteran failed to report for the hearing.  However, a report 
of contact form, dated prior to the hearing date, reflects 
that the veteran requested that the hearing be rescheduled 
since she was recovering from surgery.  There is no 
indication in the record that the hearing has been 
rescheduled.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing at the Cleveland, Ohio RO before a 
Veterans Law Judge sitting at the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


